DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/22/2021.

Examiner's Statement of reason for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method comprising: routing, by use of a processor, Radio Link Control (RLC) Service Data Units (SDUs) of a radio bearer from the Sacket Data Converge Protocol (PDCP} entity to the Radio Link Control (RLC) entity; generating a RLC header for each of the RLC SDU and generating RLC Protocol Data Units (PDU); storing the generated RLC PDUs for transmission in the RLC entity; receiving a notification from the PDCP entity to discard a first RLC SDU that is formed to a RLC PDU and pending for initial transmission in the RLC entity; discarding the first RLC SDU at the RLC entity in response to the RLC SDU or a segment of the RLC SDU not being submitted to a Medium Access Control (MAC) entity; and reassigning a sequence number for subsequent RLC PDUs pending in the RLC entity for initial transmission after the first RLC SDU at the RLC entity t¢ ether RUC SPU.
The closest prior art, as previously recited, Sammour et al. (US 2017/0237837 A1), Basu Mallick et al. (US 2018/0139646 A1), are also generally directed to various aspects of discarding a PDCP SDU.  However, none of Sammour, Basu Mallick teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent 
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478